UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1159



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

          versus

IN RE: ______ PETITIONER THE HONORABLE DEBORAH
K. CHASANOW,

                                              Defendant - Appellee.



                             No. 96-1573



HENRY T. SANDERS,

                                             Plaintiff - Appellant,

          versus

IN RE: ______ PETITIONER THE HONORABLE DEBORAH
K. CHASANOW,

                                              Defendant - Appellee.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-3886-PJM)
Submitted:   June 20, 1996              Decided:   August 2, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


No. 96-1159 affirmed and No. 96-1573 dismissed by unpublished per
curiam opinion.


Henry T. Sanders, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 96-1159, Appellant appeals from the district court's

order denying relief on his 42 U.S.C. § 1983 (1988) complaint. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court in No. 96-1159. Sanders v. Chasanow, No. CA-95-3886-
PJM (D. Md. Jan. 17, 1996).

     Appellant also appeals from the district court's order denying

a plethora of motions filed after the dismissal of his § 1983
action. Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day
period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established

by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.

Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The order was

entered on February 23, 1996. Appellant's notice of appeal was
filed on April 11, 1996. Appellant's failure to note a timely ap-

peal or obtain an extension for the appeal period deprives this

court of jurisdiction to consider this case. We therefore dismiss

the appeal in No. 96-1573.

     We deny all of Appellant's outstanding motions, including his

motions for writ of mandamus, to stay, for bail pending appeal, for

expedited treatment, for sanctions, for default judgment, and to

dismiss. We further deny Appellant's motions for transfer, correc-

                                3
tion or modification of the record, for declaratory or injunctive

relief, for conference, to treat his affidavit as a brief, to

remand, for injunction, for hearing in banc, for prehearing confer-

ence. We also deny his motions to amend, for assignment, for judi-

cial notice, for restoration of the argument calendar, for an order

of contempt, for a show cause order, for special sessions, for an
answer, and for affirmation of relief. Because these appeals have

been consolidated, we deny Appellant's motion to consolidate as

moot. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                    No. 96-1159 - AFFIRMED
                                    No. 96-1573 - DISMISSED




                                4